DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.

Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-11 are pending.

Allowable Subject Matter
Claims 1-7, 9-11 are allowed
The following is an examiner’s statement of reasons for allowance: The art of record teaches that BCG type sensors are known from US 2008/0194975, US 2015/0018637, US 2016/0051156, US 2016/0174852, US 2016/0354027, US 2017/0281024, and these teach determining blood pressure using PTT of at least two sensors, typically BCG and one of ECG, PPG, BCG, but the art of record does not teach, suggest, or reasonably make obvious the specifics of the combined algorithm as claimed including: determining the diastolic pressure level from a time interval between the 'I' and 'J' peaks of the waveform; determining an amplitude difference between the 'J' and 'K' peaks of the waveform; determining a pulse pressure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791